EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ellen Smith on 10 February 2022.
The application has been amended as follows:
1. (Currently Amended) A traffic information determination device comprising a server configured to: 
acquire driving environment information that affects traveling of a vehicle subjected to autonomous driving control, 
determine a first allowable area in which traveling of the vehicle is allowed when the vehicle is unoccupied, and in which traveling of the vehicle is not allowed when a person occupies the vehicle, based on the driving environment information, and 
determine a second allowable area in which traveling of the vehicle is allowed when the vehicle is unoccupied, and in which traveling of the vehicle is allowed the person occupies the vehicle, based on the driving environment information, and 
transmit the first allowable area and the second allowable area to [[a]] the vehicle for autonomously controlling the vehicle within the first allowable area and the second allowable area, the autonomous control comprising: 

controlling a steering of the vehicle to travel along the route; and 
controlling a speed of the vehicle based on a comparison between a steering angle and an angular velocity of the vehicle. 
2. (Currently Amended) The traffic information determination device according to claim 1, wherein the server is configured to:
obtain an evaluation value for evaluating a degree of safety of traveling of the vehicle at each point based on the driving environment information,
compare the evaluation value of the point with a first reference for each point to determine whether or not the point is a first allowable point in which travelling of the vehicle is allowed and in which travelling of the vehicle is not allowed when [[a]] the person occupies the vehicle,
compare the evaluation value of the point with a second reference different from the first reference for each point to determine whether or not the point is a second allowable point in which travelling of the vehicle is allowed and in which travelling of the vehicle is allowed [[even]] when [[a]] the person occupies the vehicle,
determine the first allowable area to include the first allowable point, and
determine the second allowable area to include the second allowable point.
3. (Currently Amended) The traffic information determination device according to claim 1, wherein:
a region including an area that is determined to be the first allowable area or the second allowable area includes [[a]] the route along which the vehicle travels;

the server is configured to:
calculate an evaluation value for evaluating a degree of safety of traveling of the vehicle for each link based on the driving environment information,
compare the evaluation value of the link with a first reference for each link to determine whether or not the link is a first allowable link in which travelling of the vehicle is allowed and in which travelling of the vehicle is not allowed when [[a]] the person occupies the vehicle,
compare the evaluation value of the link with a second reference different  from the first reference for each link to determine whether or not the link is a second allowable link in which travelling of the vehicle is allowed and in which travelling of the vehicle is allowed [[even]] when [[a]] the person occupies the vehicle,
determine the first allowable area to include the first allowable link, and
determine the second allowable area to include the second allowable link.
4. (Original) The traffic information determination device according to claim 3, wherein the server is configured to change the link determined as the second allowable link to the first allowable link when the number of the second allowable links included in the region is smaller than the number of first allowable links included in the region by a predetermined proportion.
5. (Currently Amended): The traffic information determination device according to claim 1, wherein the server is configured to search for [[a]] the route along which the vehicle is unoccupied by the person, based on roads in the first allowable area and the second allowable area, and
search for [[a]] the route along which the vehicle on which [[a]] the person [[gets]] travels based on roads in the second allowable area.
6. (Currently Amended): A traffic information system comprising: 
a vehicle configured to perform autonomous driving control; and 
a server including a communication device, wherein: 
the server is configured to: 
acquire driving environment information that affects safety of traveling of the vehicle, 
determine a first allowable area in which traveling of the vehicle is allowed when the vehicle is unoccupied, and in which traveling of the vehicle is not allowed when a person occupies the vehicle, based on the driving environment information, [[and]] 
determine a second allowable area in which traveling of the vehicle is allowed when the vehicle is unoccupied, and in which traveling of the vehicle is allowed  when the occupies the vehicle, based on the driving environment information, and transmit the first allowable area and the second allowable area to the vehicle via the communication device; and 
the vehicle is configured to: 
communicate with the server, based on receiving the first allowable area from the server, 

based on receiving the second allowable area from the server, perform autonomous travel within the second allowable area when a the vehicle is occupied by the person, 
the performing autonomous travel comprising: 
generating a route for the vehicle based on the first allowable area and the second allowable area;
controlling a steering of the vehicle to travel along the route; and 
controlling a speed of the vehicle based on a comparison between a steering angle and an angular velocity of the vehicle.
7. (Currently Amended) A method of determining traffic information using a processor comprising: 
determining, by the processor, a first allowable area in which traveling of a vehicle to be subjected to autonomous driving control is allowed when the vehicle is unoccupied, and in which traveling of the vehicle is not allowed when a person occupies the vehicle, based on driving environment information that affects traveling of the vehicle; [[and]] 
determining, by the processor, a second allowable area in which traveling of the vehicle is allowed when the vehicle is unoccupied, and in which traveling of the vehicle ; and
transmitting, by the processor, the first allowable area and the second allowable area to a vehicle for autonomously controlling the vehicle within the first allowable area and the second allowable area, the autonomous control comprising: 
generating a route for the vehicle based on the first allowable area and the second allowable area; 
controlling a steering of the vehicle to travel along the route; and 
controlling a speed of the vehicle based on a comparison between a steering angle and an angular velocity of the vehicle.
ALLOWABLE SUBJECT MATTER
Claims 1-7 are pending and allowed.   Claims 1-3, and 5-7 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Fairfield et al. (US 2017/0277191 A1) teaches arranging a pickup between a driverless vehicle and a passenger. For instance, dispatch instructions dispatching the vehicle to a predetermined pickup area in order to pick up the passenger are received by the vehicle which begins maneuvering to the predetermined pickup area. While doing so, the vehicle receives from the passenger's client computing device the device's location. An indication that the passenger is interested in a fly-by pickup is identified. The fly-by pickup allows the passenger to safely enter the vehicle at a location outside of the predetermined pickup area and prior to the one or more processors have maneuvered the vehicle to the predetermined pickup area. The vehicle determines that the fly-by pickup is appropriate based on at 
In regarding to independent claim 1, Fairfield taken either individually or in combination with other prior art of record fails to teach or render obvious a traffic information determination device comprising a server configured to: acquire driving environment information that affects traveling of a vehicle subjected to autonomous driving control, determine a first allowable area in which traveling of the vehicle is allowed when the vehicle is unoccupied, and in which traveling of the vehicle is not allowed when a person occupies the vehicle, based on the driving environment information, determine a second allowable area in which traveling of the vehicle is allowed when the vehicle is unoccupied, and in which traveling of the vehicle is allowed the person occupies the vehicle, based on the driving environment information, and 
transmit the first allowable area and the second allowable area to the vehicle for autonomously controlling the vehicle within the first allowable area and the second allowable area, the autonomous control comprising: generating a route for the vehicle based on the first allowable area and the second allowable area; controlling a steering of the vehicle to travel along the route; and controlling a speed of the vehicle based on a comparison between a steering angle and an angular velocity of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)